DETAILED ACTION
This action is responsive to the Application filed 5/18/2020.
Accordingly, claims 1-8 are submitted for prosecution on merits.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.
	A portable pesticide application equipment with accurate application, comprising 
	a pesticide tank, wherein 
	(i) rollers are arranged at the bottom of the pesticide tank: a filter is arranged in the pesticide tank; 
	an inclined pesticide guide plate is arranged below the filter; 
	a side connector is arranged at one side of the pesticide tank and also located between the filter and the pesticide guide plate; 
	a valve device is arranged on the side connector while the side connector is connected with a long hose; 
	the long hose is connected with a pesticide discharging device;
	(ii) the pesticide discharging device comprises a pesticide control box, 
	two sides of which are hinged with a first iron handle and a second iron handle; 
	a first nozzle is connected with the bottom end of the first iron handle while a second nozzle is connected with the bottom end of the second iron handle, and 
	the first nozzle fits the second nozzle; 
	(iii)
	the upper end of the first tron handle is inserted into a first support rod while the upper end of the second iron handle is inserted into a second support rod; 
	bolts are respectively arranged on the first support rod and the second support rod to fix the first support rod and the first iron handle as well as the second support rod and the second iron handle; 
	handles are arranged at the tops of the first support rod and the second support rod.
	(as recited in claim 1)
	Li, Hong-wei, CN 203378437, “Portable Spray Head With Adjustable Spraying Vehicle” (translation), 01-08-2014, 8 pgs (herein Li) discloses a trolley type sprayer device, whose body is attached with bottom roller and back-does not explicitly disclose handles enabling manual lift of the device, a nozzle frame connected with L and R arms via a center-position head frame to two nozzles and a crankshaft bearing as piston-driven fixture that provides rotation to a tank and activation of water gun for engaging pressre water through the pipes and the nozzle framework, where nozzle frame can be adjusted up and down with a desired angle.  No part in Li’s provison of tank and nozzle framework coupled with  a central head frame attached to L and R nozzle describes structuring inside a tank as in (i), nor is the L and R nozzle in Li per the crankshaft-operated pressure guns described with hinged connection between a (center) control box (attached to a discharging device on the tank) with left and right side nozzle via respective iron handle as in (ii) and bolted fixture associated with either (L or R) iron handle top and bottom part with a respective support rod as in (iii)
	Mori Toshiyuki, JP H05176605, “Marking Apparatus for Pesticide Scattering Vehicle”(translation), 07-20-1993, 7 pgs (herein Toshiyuki), discloses marker of spraying content using a vehicle having a pair of interposing nozzles in connection to either a L or R tank so that the pair of nozzles can swith between operations using either both nozzle or just one nozzle, where the pair of nozzle can be activated alternatively along a respective L or R control valve, to eject pressurized and colored liquid according to a pulsating stroke and a degree of color marking.  Toshiyuki’s use of pulsating nozzles disposed at the end of L and R tank pipes fails to meet the structuring inside a tank as in (i), nor is the L and R nozzle pulsating operation in Toshiyuki described with hinged connection between a control box (attached to a discharging device on the tank) with left and right side nozzle via respective iron handle as in (ii) and bolted fixture associated with either (L or R) iron handle top and bottom part with a respective support rod as in (iii)
	Ma, Qing-min, CN 207369598, “A Garden Efficient Fertilizer and Pesticide Spraying Device” (translation), 05-18-2018, 8 pgs (herein Ma), discloses a pump-connected mixing tank comprised in a chemical spraying vehicle, where the pump main discharge pipe is branched into left and right pipe activated each via a rotation joint and a respective tube leading to left or right spray unit, such that combination of rotating tube/nozzle as single-side or double-side of the vehicle body will increase practicabilty of the fertilizing model.  Ma’s use of left and right side rotating tube/nozzle as a form single-side or double-side spraying fails to teach/suggest structuring of parts (internal filter, inclined plate, side connector, valve, hose) attached to a pesticide tank such as in (i); nor are there hinged connection between a control box (attached to a discharging device) with left and right side nozzle via respective iron handle as in (ii) and bolted fixture associated with either (L or R) iron handle top and bottom part with a respective support rod as in (iii) 
	Hou, Han-yao, CN 107278472, “A Garden Efficient Fertilizer and Pesticide Spraying Device” (translation), 10-24-2017, 8 pgs (herein Hou), discloses a wheeled fertilizer for spraying pesticide equipped with mixing tank coupled to a vertically-axed rotating shaft, the latter allowing the L and R branching pipe to be raised above the body of the vehicle through action of a rotating joint, each pipe having a respective nozzle and operating througgh the rotating mechanism responsive to electromagnetic controller effect.  Use of a rotating plate/motor as in  Hou’s mobile fertilzer such as to raise left and right tank-connected pipe to activate a respective L or R nozzle at each pipe’s end cannot fufill the structuring of parts attached to a pesticide tank such as in (i); nor are there hinged connection between a control box (attached to a discharging device) with left and right side nozzle via respective iron handle as in (ii) and bolted fixture associated with either (L or R) iron handle top and bottom part with a respective support rod as in (iii)
	Hendrickson et al, USPubN: 2019/0126308, discloses a wheeled plant spraying vehicle equipped with a central manifold attached via communication means and power ports, as well as sensors in support for intelligent actuation of nozzles respective to location of plant, where the actuators-connected nozzles are placed on left alignment and right alignment of the manifold, where supply fluid from a separate tank is under the combined controller logic housed with each nozzle and communication with sensors and/or power lines so that proper actuation of nozzles can be quantitatively dispatched to provide liquid on either side of the nozzle row.   No part in the disposition of nozzles on left and right side on the wheeled manifold by Hendrickson’s spraying vehicle describe structuring of parts attached to a pesticide tank such as in (i); nor are there hinged connection between a control box (attached to a discharging device) with left and right side nozzle via respective iron handle as in (ii) and bolted fixture associated with either (L or R) iron handle top and bottom part with a respective support rod as in (iii)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 23, 2022